DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Remark
1/ claims 1-13 are pending
2/ claims 1, 5, 9-13 are independent
3/ IDS filed 05/11/2021 has been considered
4/ application claims foreign priority data of 0522/2020

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acquisition unit…”, “a setting unit configured to…”, “a generation unit configured to…”, “a second acquisition unit configured to…”, and “ a transmission unit configured to…”, “ a reading unit configured to…”, “an execution unit configured to…”, “a registration unit configured to…” and “a changing unit configured to…” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 5 and 9, claim limitation “a first acquisition unit…”, “a setting unit configured to…”, “a generation unit configured to…”, “a second acquisition unit configured to…”, and “ a transmission unit configured to…”, and “a changing unit configured to…”invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 	
Regarding claims 2 and 6, claim limitation “a reading unit configured to…”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claims 3 and 7, claim limitation “an execution unit configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 	
Regarding claims 4 and 8, claim limitation “a registration unit configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 	
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. A general purpose computers without mentioning a specific structures for performing claim functions are not enough to provide structural support for performing claim functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US pg. no. 20170178042), further in view of Liang (US pg. no. 20140143756).
Regarding claim 1. Zimmerman discloses an information processing apparatus (fig. 17. client device 102) that connects to a server that provides a requirement management service (fig. 17, server 104), comprising: 
	a first acquisition unit configured to acquire input items for creating a ticket, from the requirement management service ([0122] discloses the procedure 1700 begins when a client device 102 requests to access records of requirements (block 1702)that corresponds to acquiring the input (pre-existing requirement). In response to this request, the project management server 104 transmits a compilation 1704 of copies of records to the client device 102; fig. 17, 1704 discloses the client 102 acquires the requirement (input item) from server. The component acquiring the requirement from server corresponds to acquisition unit); 
	a setting unit configured to set parameters of the acquired setting items in accordance with a user operation ([0122] discloses the procedure 1700 begins when a client device 102 requests to access records of requirements (block 1702). In response to this request, the project management server 104 transmits a compilation 1704 of copies of records to the client device 102. The client device 1700 next opens an edit session to edit at least some of the request requirements (block 1706)) that corresponds to setting parameters of acquired setting items (parameters); [0123] A user of the client device 102 then changes one of the requirement (setting parameters). In addition to changing a requirement, the user may also add a progression image or document to a 
	a second acquisition unit configured to acquire data to be attached to the ticket as a file ([0023-0024] discloses in addition to tracking requirements, the example method, apparatus, and system disclosed herein also enable authorized users to attach or link documents, images, or any other project management data structures (acquired data to be attached as a file) to requirements. The component acquiring documents to be attached corresponds to second acquisition unit. For instance, the example method, apparatus, and system disclosed herein enable a user to attach progression images to a requirement. [0024] Similarly, the example method, apparatus, and system disclosed herein enable users to attach documents to a requirement during an edit session; [0122] discloses the procedure 1700 begins when a client device 102 requests to access records of requirements (block 1702). In response to this request, the project management server 104 transmits a compilation 1704 of copies of records to the client device 102. The client device 1700 next opens an edit session to edit at least some of the request requirements (block 1706).  [0123] A user of the client device 102 then changes one of the requirements (block 1708). In addition to changing a requirement, the user may also add a progression image or document to a requirement (block 1710). In some embodiments, a user may add a progression image or document separate from an edit session. Further, the user may specify a significance scope value or cost of a change to a requirement (block 1712). After a user has finished making requirement changes, the user ends the edit session (indicating the edit session is finalized), which causes the client device 102 to transmit a 
		a transmission unit configured to transmit the creation request in a state having the acquired data attached thereto, to the server ([0123] discloses After a user has finished making requirement changes, the user ends the edit session (indicating the edit session is finalized), which causes the client device 102 to transmit a data structure 1716 of the changes to the project management server 104 (block 1714). In other examples, the client device 102 may transmit each change as the change is made or finalized by a user. The component transmitting corresponds to transmission unit). 
		But, Zimmerman does not explicitly disclose:
a generation unit configured to generate a creation request for requesting creation of a ticket on which the parameters set by the setting unit are reflected;
However, in the same field of endeavor, Liang discloses a generation unit configured to generate a creation request for requesting creation of a ticket on which the parameters set by the setting unit are reflected([0021] discloses using requirement management system 105, users can create requirements that are then stored. Further, users may update the status of requirements, modify requirements, or the like. Records 140, 142, and 144 are examples of requirements that are managed by requirement management system 105. [0023] discloses users can create change requests (requesting creation of a ticket) that are then stored. Users also may update the status of change requests, modify change requests, etc. In one example, each change request can be linked or associated with one or more corresponding requirements within the requirement 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Zimmerman with Liang. The modification would allow effective management of changes to shared resource in remote server. The modification would allow effectively integrating and managing changes to requirements to resource stored in remote server. The modification would allow effectrively managing changes to stored documents.
Regarding claim 5. Zimmerman discloses an information processing apparatus (fig. 17 1700 client device) that connects to a server that provides a requirement management service (fig. 17 1750 project management server), comprising:
a first acquisition unit configured to acquire information on an existing ticket from the requirement management server ([0122] discloses the procedure 1700 begins when a client device 102 requests to access records of requirements (block 1702)that corresponds to acquiring the input (pre-existing requirement). In response to this request, the project management server 104 transmits a compilation 1704 of copies of records to the client device 102; fig. 17, 1704. The component acquiring the requirement from server corresponds to acquisition unit); 
a changing unit configured to change parameters of the information on the existing ticket in accordance with a user operation ([0122] discloses the procedure 1700 begins when a client device 102 requests to access records of requirements (block 1702). In response to this request, the project management server 104 transmits a compilation 1704 of copies of records to the client device 102. The client device 1700 next opens an edit session to edit (setting parameters) at least some of the request requirements (block 1706)); [0123] A user of the client device 102 then changes one of the requirement (setting parameters). In addition to changing a requirement, the user may also add a progression image or document to a requirement (block 1710). In some embodiments, a user may add a progression image or document separate from an edit session. The component of the client performing the edit corresponds to setting unit); 
All other limitations of claim 5 are similar with the limitations of claim 1 above. Claim 1 is rejected on the analysis of claim 1 above.	
Regarding claim 9. Liang discloses network system including: 
a server that provides a requirement management service to an information 10 terminal, and an information processing apparatus that executes transmission of a creation request for creating a ticket to the server (fig. 2 105 requirement management system; and 110 change request management system), wherein the information processing apparatus comprises: 
wherein the requirement management service of the server includes creating the ticket in accordance with the creation request and attaching the data to the ticket as a file ([0030] discloses record 140, representing a requirement, is linked to record 146 representing a change request (creation request for change ticket) that is generated to 
All other limitations of claim 9 are similar with the limitations of claim 1 above. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 10. A method of controlling an information processing apparatus that connects to a server that provides a requirement management service, comprising:
All other limitations of claim 10 are similar with the limitations of claim 1 above. Claim 10 is rejected on the analysis of claim 1 above.
Regarding claim 11. A method of controlling an information processing apparatus that connects to a server that provides a requirement management service, comprising:
All other limitations of claim 11 are similar with the limitations of claim 5 above. Claim 11 is rejected on the analysis of claim 5 above.
Regarding claim 12. A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an information processing apparatus that connects to a server that provides a requirement - management service, the method comprising:
All other limitations of claim 12 are similar with the limitations of claim 1 above. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 13. A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an information processing apparatus that connects to a server that provides a requirement management service, the method comprising:
.
Claims 2-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zimmerman (US pg. no. 20170178042), Liang (US pg. no. 20140143756), further in view of Kashioka (US pg. no. 20060265242).
Regarding claim 2. The combination discloses information processing apparatus according to claim 1.
But, the combination does not explicitly disclose:
further comprising a reading unit configured to perform scan processing on a document to read image data therefrom, and wherein the data is the image data read by the reading unit;
However, in the same field of endeavor, Kashioka discloses further comprising a reading unit configured to perform scan processing on a document to read image data therefrom, and wherein the data is the image data read by the reading unit ([0053-0054] discloses in step S107, the CPU (MFP) 201 sets the scanner unit 207 reading unit) in accordance with the scan information acquired in step S102, and performs main scan. The CPU 201 processes the document image data output from the scanner unit 207 (reading unit) as a result of the main scan, on the basis of the information acquired in steps S103 to S105. [0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 to that folder in the file server 30, which is designated by the user, so that the data is stored in the folder). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination 
Regarding claim 3. The information processing apparatus according to claim 2, 	Kashioka further discloses further comprising an execution unit configured to cause the reading unit to execute reading of the image data, and the transmission unit to execute transmission of the creation request ([0053-0054] discloses in step S107, the CPU (MFP) 201 sets the scanner unit 207 reading unit) in accordance with the scan information acquired in step S102, and performs main scan. The CPU 201 processes the document image data output from the scanner unit 207 (reading unit) as a result of the main scan, on the basis of the information acquired in steps S103 to S105. [0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 to that folder in the file server 30, which is designated by the user, so that the data is stored in the folder. The component that controls the image reading (scanning and transmission of the image data to the server corresponds to execution unit).
Regarding claim 4. The combination discloses information processing apparatus according to claim 3.
Kashioka further discloses, further comprising a registration unit configured to register settings for reading of the image data by the reading unit, execution of which is caused by the execution unit, and settings for transmission of the creation request by the transmission unit, execution of which is caused by the execution unit ([0063] discloses 
	Regarding claim 6. The information processing apparatus according to claim 5. 	All other limitation of claim 6 are similar with the limitations of claim 2 above. Claim 6 is rejected on the analysis of claim 2 above.
Regarding claim 7. The combination discloses information processing apparatus according to claim 6.
	All other limitation of claim 7 are similar with the limitations of claim 3 above. Claim 7 is rejected on the analysis of claim 3 above.
Regarding claim 8. The information processing apparatus according to claim 7.
All other limitation of claim 8 are similar with the limitations of claim 4 above. Claim 8 is rejected on the analysis of claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30 AM- 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/18/2022